EXHIBIT 10.4.5
 



CALPINE CORPORATION


DIRECTOR'S
RESTRICTED STOCK AGREEMENT
(Pursuant to the 2008 Director Incentive Plan)
 


 
This Restricted Stock Agreement ("Agreement"), entered into on the ____ day of
___________, 20___ (the "Grant Date"), which is the date on which the Award
described below was approved in accordance with the Plan (as defined below),
between Calpine Corporation, a Delaware corporation (the "Company"), and
____________________, (the "Director"). Except as otherwise provided herein, or
unless the context clearly indicates otherwise, capitalized terms not otherwise
defined herein shall have the same definitions as provided in the Plan.
 
WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Director
Incentive Plan (the "Plan"), shares of restricted Common Stock (as defined
below) are hereby granted to the Director in accordance with this Agreement; and
 
WHEREAS, the Company and Director agree as follows:
 
1.     Award of Common Stock.  The Company hereby grants (the "Grant") to
Director ________ shares (the "Shares") of common stock, $.001 par value, of the
Company ("Common Stock"), which shall be subject to the restrictions on
transferability set forth in Section 2(d) herein (the "Restrictions") and to the
other provisions of this Agreement.
 
2.     Restricted Period.
 
(a)     For a period of one (1) year commencing on the Grant Date (the
"Restricted Period"), the Shares shall be subject to the Restrictions and any
other restrictions as set forth herein.  Except as otherwise provided herein,
the Restrictions shall lapse and expire as to the Shares in accordance with the
following schedule provided the Director has continuously served on the Board of
Directors of the Company ("Board") from the Grant Date through the lapse date:
 
 
 
            Lapse Date
 
Percentage of Total
Number of Shares as to
Which Forfeiture Restrictions Lapse
 
First Anniversary of the Grant Date
 
100%
 



 
 The Shares which are subject to the Restrictions shall hereinafter be referred
to as "Restricted Shares."  The Shares which are no longer subject to the
Restrictions as set forth above and in paragraphs (f) and (g) below shall
hereinafter be referred to as "Transferable Shares."
 
(b)     The Company shall effect the issuance of the Shares out of authorized
but unissued shares of Common Stock or out of treasury shares of Common Stock
and shall also
 

 
 

--------------------------------------------------------------------------------

 

effect the issuance of a certificate or certificates for the Shares.  Each
certificate issued for Restricted Shares to the Director shall be registered in
Director's name and shall be either deposited with the Secretary of the Company
or its designee in an escrow account or held by the Secretary of the Company, at
the election of the Company, together with stock powers or other instruments of
transfer appropriately endorsed in blank by Director (Director hereby agreeing
to execute such stock powers or other instruments of transfer as requested by
the Company).  Such certificate or certificates shall remain in such escrow
account or with the Secretary of the Company until the corresponding Restricted
Shares become Transferable Shares as set forth in paragraph (a) above or
paragraphs (f) and (g) below.  Certificates representing the Restricted Shares
shall bear a legend in substantially the following form:
 
"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
CALPINE CORPORATION 2008 DIRECTOR INCENTIVE PLAN AND AN AWARD AGREEMENT.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF CALPINE CORPORATION,
717 TEXAS AVENUE, SUITE 1000, HOUSTON, TEXAS  77002.
 
The Company may place appropriate stop transfer instructions with respect to the
Restricted Shares with the transfer agent for the Common Stock.  Upon Restricted
Shares becoming Transferable Shares, the Company shall effect, in exchange for
the legended certificates, the issuance and delivery of a certificate or
certificates for such Shares to the Director free of the legend set forth above.
 
(c)     The Director shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the
Company.  Any shares of Common Stock received as a dividend on or in connection
with a stock split of the Shares shall be subject to the same restrictions as
the Shares underlying such shares of Common Stock received on account of such
stock dividend or split.
 
(d)     The Restricted Shares and the right to vote the Restricted Shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Director or any agent of Director or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Company or any agent or any custodian holding certificates
for the Restricted Shares during the Restricted Period, unless the Restrictions
have then expired pursuant to the provisions of paragraph (a) above or
paragraphs (f) and (g) below.  This provision shall not prohibit Director from
granting revocable proxies in customary form to vote the Shares.
 
(e)     Except as provided in paragraphs (f) and (g) below, if Director shall
cease to serve on the Board prior to the expiration of the Restricted Period for
any reason, then, in that event, any Restricted Shares outstanding shall
thereupon be forfeited by Director to the Company, without payment of any
consideration or further consideration by the Company, and neither the Director
nor any successors, heirs, assigns or legal representatives of Director shall
 

 
 
-2-

--------------------------------------------------------------------------------

 

thereafter have any further rights or interest in the Restricted Shares or
certificates therefor, and Director's name shall thereupon be deleted from the
list of the Company's stockholders with respect to the Restricted Shares.
 
(f)     In the event the Director's service on the Board is terminated by reason
of Disability (as defined in Section 17 of the Plan) or death at any time during
the Restricted Period, all restrictions imposed on the Shares in accordance with
the terms of the Plan and this Agreement shall lapse and the Restricted Shares
shall thereby be Transferable Shares.
 
(g)     Upon the occurrence of a Change in Control (as defined in Section 16 of
the Plan), any Restrictions on the Restricted Shares set forth in this Agreement
shall be deemed to have expired, and the Restricted Shares shall thereby be
Transferable Shares.
 
(h)     If the Director's service on the Board shall terminate prior to the
expiration of the Restricted Period, and there exists a dispute between Director
and the Company as to the satisfaction of the conditions to the release of the
Shares from the Restrictions hereunder or the terms and conditions of the Grant,
the Shares shall remain subject to the Restrictions until the resolution of such
dispute, regardless of any intervening expiration of the Restricted Period,
except that any dividends that may be payable to the holders of record of Common
Stock as of a date during the period from Director's termination of service on
the Board to the resolution of such dispute shall:
 
(1)     to the extent to which such dividends would have been payable to
Director on the Shares, be held by the Company as part of its general funds
(unless such action would detrimentally affect Director under Section 409A of
the Code), and shall be paid to or for the account of Director only upon, and in
the event of, a resolution of such dispute in a manner favorable to Director,
and
 
(2)     be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Director.
 
3.     Taxes.  Director understands that Director may elect to be taxed at the
Grant Date rather than at the time the Restrictions lapse with respect to the
Shares by filing an election under Section 83(b) of the Code with the Internal
Revenue Service and by providing a copy of the election to the
Company.  DIRECTOR ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE
AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE;
THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY
OF THE ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO DIRECTOR; AND THAT DIRECTOR IS SOLELY RESPONSIBLE FOR MAKING SUCH
ELECTION.  Director agrees to notify the Company promptly of any tax election
made by Director with respect to the Shares.
 
4.     Adjustments/Changes in Capitalization.  This award is subject to the
adjustment provisions set forth in the Plan.
 
5.     Compliance with Securities Laws.  The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any restricted
 

 
 
-3-

--------------------------------------------------------------------------------

 

or unrestricted common stock or other securities pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
 
(a)     Restricted Securities.  If the shares of Common Stock issued pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended (the "1933 Act"), then the Director hereby confirms that he or she has
been informed that the shares of Common Stock issued pursuant to this Agreement
are restricted securities under the 1933 Act and may not be resold or
transferred unless such shares are first registered under the federal securities
laws or unless an exemption from such registration is available.  Accordingly,
the Director hereby acknowledges that he or she is prepared to hold such shares
of Common Stock for an indefinite period and that the Director is aware that
Rule 144 promulgated by the SEC is not presently available to exempt the resale
of the shares of Common Stock issued pursuant to this Agreement from the
registration requirements of the 1933 Act.  The Director is aware of the
adoption of Rule 144 by the SEC, promulgated under the 1933 Act, which permits
limited public resales of securities acquired in a nonpublic offering, subject
to the satisfaction of certain conditions. The Director acknowledges and
understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time the Director wishes to sell the
shares of Common Stock issued pursuant to this Agreement or other conditions
under Rule 144 which are required of the Company.  If so, the Director
understands that Director will be precluded from selling the securities under
Rule 144 even if the one-year holding period (or any modification thereof under
the Rule) of said Rule has been satisfied. Prior to the Director's acquisition
of the shares of Common Stock issued pursuant to this Agreement, the Director
acquired sufficient information about the Company to reach an informed
knowledgeable decision to acquire such shares of Common Stock.  The Director has
such knowledge and experience in financial and business matters as to make the
Director capable of utilizing said information to evaluate the risks of the
prospective investment and to make an informed investment decision.  The
Director is able to bear the economic risk of his or her investment in the
shares of Common Stock issued pursuant to this Agreement.  The Director agrees
not to make, without the prior written consent of the Company, any public
offering or sale of the Shares although permitted to do so pursuant to Rule
144(k) promulgated under the 1933 Act, until all applicable conditions and
requirements of the Rule (or registration of the shares of common stock issued
pursuant to this Agreement under the 1933 Act) and this Agreement have been
satisfied.
 
(b)     Restrictive Legends.  In order to reflect the restrictions on
disposition of the shares of Common Stock issued pursuant to this Agreement, the
stock certificates for the shares of Common Stock issued pursuant to this
Agreement may be endorsed with a restrictive legend, in substantially the
following form:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") AND ARE "RESTRICTED SECURITIES"
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT.  THEY MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (1) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR EVIDENCE
SATISFACTORY TO THE COMPANY OF AN EXEMPTION THEREFROM, AND (2) IN COMPLIANCE
WITH THE DISPOSITION PROVISIONS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO
 

 
 
-4-

--------------------------------------------------------------------------------

 

THE SHARES).  SUCH AGREEMENT IMPOSES CERTAIN RESTRICTIONS IN CONNECTION WITH THE
DISPOSITION OF THE SHARES. THE SECRETARY OF THE COMPANY WILL, UPON WRITTEN
REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.
 
6.     Binding Effect.  The terms and conditions hereof shall, in accordance
with their terms, be binding upon, and inure to the benefit of, all successors
of Director, including, without limitation, Director's estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Director.  This
Agreement shall be binding upon and inure to the benefit of any successors to
the Company.
 
7.     Notice.  All notices required to be given under this Agreement or the
Plan shall be in writing and delivered in person or by registered or certified
mail, postage prepaid, to the other party at the address set out below each
party's signature to this Agreement or at such other address as each party may
designate in writing from time to time to the other party.  Each party to this
Agreement agrees to inform the other party immediately upon a change of
address.  All notices shall be deemed delivered when received.
 
8.     Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled by binding arbitration in Houston, Texas by
one arbitrator appointed in the manner set forth by the American Arbitration
Association.  Any arbitration proceeding pursuant to this paragraph shall be
conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment may be entered on the arbitrator's
award in any court having jurisdiction.
 
9.     Entire Agreement and Amendments.  This Agreement contains the entire
agreement of the parties relating to the matters contained herein and supersedes
all prior agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof.  This Agreement may be changed only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.
 
10.     Separability.  If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
 
11.     Interpretation of the Plan and the Grant.  In the event there is any
inconsistency or discrepancy between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
 
12.     Governing Law.  The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware except to the extent pre-empted by federal law.
 

 
 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and Director has executed this
Agreement, all as of the day and year first above written.
 

 
CALPINE CORPORATION
     
By:  ________________________________________
 
Authorized Officer
     
Calpine Corporation
 
717 Texas Avenue, Suite 1000
 
Houston, Texas  77002
         
EMPLOYEE
         
____________________________________________
 
Name:
     
Address:
 
____________________________________________
 
____________________________________________
 
____________________________________________



 
-6-